                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KRISTEN DVORAK.

                 Plaintiff,
                                                                     Case   No. l6-cv-08773
        V.
                                                                     Judge Charles R. Norgle
TARGET CORPORATION,
a Minnesota corporation,


                 Defendant.

                                         OPINION AND ORDER

        Plaintiff Kristen Dvorak ("Plaintiff') brings this premises liability action against Defendant

Target Corporation ("Defendant" or "Target") fbr injuries sustained by Plaintiff when she f-ell at

Defendant's place of business in Hillside, Illinois. Before the Court is Defendant's motion for

summary judgment. For the following reasons, Defendant's motion is denied.

                                           I. BACKGROUND'
        On August 11,2014, Plaintiff was a customer at the Super Target located at 130 South

Mannheim Road, Hillside, Illinois (the "Store"). Plaintiff, who was accompanied by her boyfriend,

Christopher Ramos ("Mr. Ramos"), entered the Store around 2 p.m. At approximately 2:54 p.m.,

Plaintiff and Mr. Ramos walked down the main aisle separating the cosmetics and grocery

sections. Shortly thereafter, Plaintiff and Mr. Ramos turned right to proceed down one of the

grocery aisles (the "Grocery Aisle"). At this time, the Grocery Aisle was blocked by two shopping

carts and there was an unknown individual standing next to one of the shopping carts who was

dressed in a red shirt and khaki pants, which is consistent with the official uniform of Target



I Thefollowing undisputed facts were taken from Defendant's LR 56. I Amended Statement of Material Facts ("Def.'s
SOMF"); Plaintiffls Responseto Defendant's LR56.l Statementof Material Facts("P1.'s Resp. to Def.'s SOMF");
and Plaintiffs Statement of Additional Facts ("P1.'s SOAF").
employees. Mr. Ramos proceeded into the Grocery Aisle first and moved one of the shopping

carts. At the same time, the second shopping cart was moved out of the Grocery Aisle and into the

main aisle by the unknown individual wearing the Target employee uniform. Plaintiff then took

several steps forward, slipped on a yellow-green liquid on the floor (the                      "Spill"), and fell forward

to the ground. Plaintiff was injured when she fell.2 Although Mr. Ramos did not see Plaintiff fall,

he immediately came to her aid and documented the area by taking photos and videos. Plaintiff

remained on the ground for approximately fifteen minutes after she fell, until she was taken away

by paramedics on a stretcher.

           Neither Plaintiff nor Mr. Ramos saw the Spill before Plaintiff fell. After she fell, however,

                                                                                                           ooGatorade")
Mr. Ramos observed what he believed to be Powerade or Gatorade (hereinafter,                                              on

the floor of the Grocery Aisle. Moreover, Mr. Ramos testified at his deposition that after Plaintiff

fell, he observed a broken Gatorade bottle in one of the two shopping carts that was blocking the

Grocery Aisle immediately preceding Plaintiff s fall, and that the contents of the Gatorade bottle

were dripping onto the ground. Mr. Ramos stated that the Spill covered an area on the floor                                of

approximately three to six feet in length in the middle of the Grocery Aisle, in the area where

Plaintiff fell. Mr. Ramos further stated that he did not                see anyone place the broken Gatorade        bottle

in the shopping cart and that he had no way of determining how long the Spill existed betbre

Plaintiff s fall.

           As for Plaintiff, she testified at her deposition that she did not know the cause of the Spill.

She also stated that she did not how long the                 Spill existed before she fell.

           Defendant has submitted three photos and two videos that were taken by Mr. Ramos after

Plaintiffs fall. One of the photos was taken by Mr. Ramos immediately after Plaintiffs fall                               and




2
    The exact nature and extent of   Plaintifls injuries   are immaterial for purposes of the instant motion.

                                                                 2
shows multiple puddles of yellow-green liquid on the floor of the Grocery Aisle. The other two

photos and the two videos were taken by Mr. Ramos after aTarget employee cleaned up the Spill,

and therefore show only residue of the Spill. None of the pictures or videos show the broken and

leaking Gatorade bottle that Mr. Ramos testified he saw after Plaintifls fall. Further, neither party

asserts that the pictures     or videos are useful in determining how long the Spill existed before

Plaintiff s fall, i.e., the photos and videos do not show any footprints or marks from the wheels of

a shopping cart in the yellow-green liquid.

         Multiple Target employees were working near the Grocery Aisle before, during, and after

Plaintiff   s   fall, including Lydia Molina ("Ms. Molina"), Monisola Oyeniyi ("Ms. Oyeniyi"), and

ZkeyanaHarris ("Ms. Harris"). At the time of Plaintifls fall, Ms. Molina was working in the main

aisle, two aisles away from the Grocery Aisle, performing "reshop"3; Ms. Oyeniyi was working

one aisle away from the Grocery Aisle in the grocery section; and Ms. Harris was performing

"reshop" in the cosmetics section directly across the main aisle from the Grocery Aisle. Despite

their proximity to Plaintiff when she fell, all three employees testified at their depositions that they

did not witness Plaintiff s fall. They also testified that: they did not know the cause of the Spill;

they were not aware of the Spill before Plaintiff s fall; and they did not know how long the Spill

existed before Plaintiff s fall.

         Shortly after Plaintiff   s   fall, Target employee Alan Sternisha ("Mr. Stemisha"), the Store's

executive team member, investigated Plaintiff s fall and completed an investigation report (the

"Report"). Def.'s SOMF, Ex. M. Mr. Sternisha stated in the Report that Plaintiff "slipped on a spill

which was lime green" and that he had "found a half drank Gatorade in the next aisle that matched




3
 The term "reshop" refers to the employee activity of placing good merchandise that had been left at customer service
or elsewhere in the Store back on the shelves.
the spill." Id. At his deposition, however, Mr. Sternisha stated that he had no way of determining

whether the half-empty Gatorade bottle that he found was in fact the cause of the Spill.

         Perhaps the most illuminating evidence in this case is the surveillance video (the                  "Video")

that captured the events surrounding and including Plaintiff s fall.4 The Video was recorded by a

Store surveillance camera that primarily covers the cosmetics section adjacent to the grocery

section where Plaintiff fell. However, the portion of the Grocery Aisle where Plaintiff fell is visible

near the top frame of the Video. Given the valuable nature of such documentary evidence, the

Court will provide a summary of the Video, including multiple still frames taken from the Video.s

         The Video begins at2 p.m. on August 11,2014. At approximately 2:24 p.m., an unknown

Target employee6 begins performing "reshop" in the cosmetic section.                          At 2:2554 p.m.,         an

unknown Target employee pushes a shopping cart into the Grocery Aisle and leaves it in the area

where Plaintiff would later fall. This shopping cart remained in the same area until Plaintiff s fall,

approximately 30 minutes later.

         At 2:31:09 p.m., Plaintiff walks down the Grocery Aisle, directly through the area where

she would later slip and      fall. Plaintiff testified at her deposition that she did not see any liquid on

the floor at this time.

         At 2:50:58 p.m., an unknown male Target employee walks through the Grocery Aisle

directly over the area where Plaintiff would later slip and fall. He walks down Grocery Aisle




4
  The Video has been authenticated through the testimony of numerous deponents, including the testimony of Maria
Recendez, who was a "Protection Specialist" atTarget at the time of Plaintiff s fall and was responsible for retrieving
the Video of Plaintiff s fall from Target's surveillance system. See Federal Rule of Evidence 901.
5 The Court has circled portions of the still frames to highlight notable events. Each still ffame is marked with its
corresponding time stamp from the Video.
6
  The video depicts numerous unknown individuals who are wearing a red shirt and khaki pants, the official Target
employee uniform. See Def.'s SOMF, Ex. L, Deposition of Alan Sternisha, 132:15-133 l . Whetherthese unknown
individuals are in fact Target employees must be left for a jury, for the sake of simplicity, the Court will refer to all
such unknown individuals as an "unknown Target employee."
without difficulty. The unknown male Target Employee is followed by Ms. Molina.T However,

Ms. Molina stops short of entering the Grocery Aisle and instead proceeds down the main aisle.

            At2:51 :17 p.m. an unknown Target employee pushes a shopping cart through the Grocery

Aisle directly over the area where Plaintiff would later slip and fall and then turns left into the

main aisle. As shown in Frame 2 below, at2:51:20 p.m. an object appears on the floor of the main

aisle immediately afler the unknown Target employee pushes the cart past the area. Frame   I below

shows that there was no object on the floor at 2:51             :   l9 p.m.




2:51:19 p.m. (Frame         l)                                2:51:20 p.m. (Frame 2)


           As shown in Frame 3 below, at2:51:21 p.m. the unknown Target employee pushes the cart

down the main aisle immediately after the object appears on the ground. At 2:51:57 p.m., thirty-

six seconds after the object appears on the ground in the main aisle, an unknown Target employee

walks over to the object, picks it up, and carries the object away while holding something white.

At this time, Ms. Harris can be seen in the cosmetics aisle on the left side of Frame 3 performing

"reshop."8 Over the next minute and thirty-seconds, the same unknown Target employee who




7
    Ms. Molina identified herself in the Video at her deposition.
8
    Ms. Harris identified herself in the Video at her deposition.
picked up the object walks back-and-forth six times to the location where the object appeared on

the floor.




                                                  2:51:57        Frame 4




2:57:59 p.m. (Frame 5)                            2:52:02 p.m. (Frame 6)


        At approximately 2:54 p.m. an unknown Target employee moves a shopping cart to           the

right side of the entrance of Grocery Aisle in the area where Plaintiff would later fall, so that the

entrance to the Grocery Aisle is effectively blocked off by two shopping carts. As shown in Frame

7 below, at2:54:12 p.m., an unknown Target employee is standing in front of the same shopping

cart that was recently moved to the right side of the entrance of the Grocery Aisle.
          As shown in Frames 8- I 0 below , at 2:54:20 p.m., Plaintiff enters the Grocery Aisle as the

same unknown Target employee who was standing in front of the shopping cart pulls the shopping

cart into the main aisle. Plaintiff then takes several steps forward, slips, and falls forward to the

ground.




2:54:12




                                                     2:54:25 p.m. (Frame 10)


          At approximately 3:05 p.m., paramedics arrive, and Plaintiff is wheeled away on a stretcher

at 3:08:40 p.m. One of the paramedics, Kathryne Maureen ("Ms. Maureen") testified at her

deposition that   "it smelled like [Plaintiff] fell in pickle juice." Pl.'s SOAF fl 40, Ex. 5, Deposition

of Kathryne Maureen, l1:8-9.
                                         II. DISCUSSION
A.   Standard of Review

        "Summary judgment is appropriate when 'the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law."'

Northfield Ins. Co. v. Cit], of Waukegan, 701 F.3d 7124, ll28 (7th Cir.2012) (quoting Fed. R.

Civ. P.56(a)); see also Celotex Corp. v. Catrett,477 [J.5.317,322 (1986). "A genuine issue of

material fact exists when the evidence is such that a reasonable jury could return a verdict for the

nonmoving party." Wells v. Coker,707 F.3d756,760 (7th Cir. 2013) (internal quotation marks

and citation omitted). "On summary judgment a court may not make credibility determinations,

weigh the evidence, or decide which inferences to draw from the facts; these are jobs for a

factfinder." Payne v. Pauley,337 F,3d767,770 (7th Cir. 2003) (citing Anderson v. Liberty Lobblz.

Inc.,477 U.5.242,255 (1986)). The Court must view "the record in the light most favorable to

the nonmovant and [avoid] the temptation to decide which party's version of the facts is more

likely true." Id. Finally, "to survive summary judgment, the nonmoving party must             present

evidence sufficient to establish a triable issue of fact on all essential elements of its case." Lewis

v. CITGO Petroleum Corp., 561 F.3d 698,702 (7th Cir. 2009).

B. Illinois Premises Liability Law

        Illinois tort law govems this diversity case. See Erie R. Co. v. Tompkins,304 U.S. 64,78

(1938); see also Anicich v. Home Depot U.S.A.. Inc., 852 F.3d 643, 648 (7th Cir. 2077),             as

amended (Apr. 13, 2017). To recover on her premises liability claim-colloquially known as a

"slip and fall" claim-Plaintiff must establish the existence of a duty owed by Defendant,    a breach


of that duty, and an injury proximately resulting from that breach. Newsom-Bogan v. Wendy's

Old Fashioned Hamburgers of New York. Inc.,201l IL App (lst) 092860, fl 14.
       Under Illinois law, Defendant, as a property owner, owes invitees like Plaintiff "a duty to

maintain the premises in a reasonably safe condition." Parker v. Four Seasons Hotels. Ltd., 845

F.3d 807,    81 1   (7th Cir. 2017); see also Marshall v. Burger King Corp. , 222 lll. 2d 422,   437   , 856

N.E.2d 1048, 1057-58 (2006). "Liability can be imposed when a business's invitee is injured by

slipping on a foreign substance on its premises if the invitee establishes that   (l)   the substance was

placed there by the negligence of the business; (2) the business had actual notice of the substance;

or (3) the substance was there a sufficient length of time so that, in the exercise of ordinary care,

its presence should have been discovered, i.e., the business had constructive notice of the

substance." Zuppardi v. Wal-Mart Stores. Inc. ,770F.3d 644,649 (7th Cir. 2014) (citing Newsom-

Bogan, 2011IL App (1st) 092860,           ''lT   15).

       Here, Defendant argues that Plaintiff has failed to present a genuine issue of material fact

regarding whether: (1) Defendant caused the Spill on which Plaintiff slipped; (2) Defendant had

actual notice of the presence of the Spill; or (3) Defendant had constructive notice of the Spill.

Defendant further argues that       it   owed no duty to Plaintiff because the "reshop" activity in the

Grocery Aisle was an open and obvious condition. The Court will address each argument in turn.

B. There are Genuine Issues of Material Fact Regarding Whether Defendant Caused the Spill
and Had Actual Notice of the Spill

       Defendant first argues that the record is void of any evidence suggesting that a Target

employee caused the Spill or had actual notice of the Spill. For the following reason, the Court

disagrees.

       Under Illinois law, "[t]o prove that the defendant business, as opposed to a third person,

created the dangerous condition, Illinois courts have required the plaintiff to (1) show that the

foreign substance was related to the defendant's business and (2) 'offer[ ] some further evidence,

direct or circumstantial, however slight, such as the location of the substance or the business


                                                        9
practices of the defendant, from which it could be infened that it was more likely that defendant

or his servants, rather than a customer, dropped the substance on the premises."' Ztppardi,770

F.3d at 649-50 (quoting Donoho v. O'Connell's. Inc.,          l3 lll. 2d 113, 122, 148 N.E.2d 434, 439

(les8)).

        As an initial matter, the Court notes that Defendant's motion repeatedly refers to the Spill

as "Gatorade."      While the record does contain evidence suggesting that the Spill was Gatorade-

most notably, Mr. Ramos testified that he saw Gatorade leaking onto the floor of the Grocery Aisle

after Plaintiff s   fall-the   paramedic who assisted    Plaintift Ms. Maureen, testified that the Spill

smelled like pickle juice. Notwithstanding Defendant's failure to address this point, the Court finds

that the inconsistent testimony of Mr. Ramos and Ms. Maureen creates a genuine issue of material

fact as to whether the liquid on which Plaintiff slipped was Gatorade or pickle juice. This is of no

consequence to the analysis at hand, however, because there is no question that both Gatorade and

pickles were related to Defendant's business of selling groceries. Thus, the only remaining issue

is whether the record contains any further evidence, either direct or circumstantial, that it was more

likely that Defendant, rather than a customer, caused the spill. See Zuppardi,770 F.3d at 649-50.

        Here, Mr. Ramos testified that he saw a broken Gatorade bottle in one of the two carts in

the Grocery Aisle immediately after     Plaintiff s fall. There is no dispute that several of Defendant's

employees were performing "reshop" in the area around the time of Plaintiff s fall, which involved

organizing items on the Store's shelves. Moreover, the Video depicts individuals who are likely

Defendant's employees-based on their uniforms-using shopping carts                  in and around the
Grocery Aisle before Plaintiffls fall. One reasonable inference to draw from these facts is that a

Target employee placed a broken Gatorade into a shopping cart while working in the area, which

caused the Spill in the Grocery Aisle.



                                                    l0
        In support of its position, Defendant points to the lack of direct evidence that one of its

employees placed a broken Gatorade bottle into a shopping cart. Defendant cites the deposition

testimony of Plaintiff, Mr. Ramos, and its own employees, who all stated that they did not know

the cause of the Spill. Defendant also points to its policies at the time of Plaintiff s fall, which

prohibited employees from placing broken bottles in shopping and carts, and instead required the

employee to take broken bottles directly to "guest services" so that the item would be permanently

removed from the shelves. Defendant further asserts that there is no dispute that Gatorade was not

sold in the area where Plaintiff fell.

        Defendant's argument fails for several reasons, First, Plaintiff is not required to produce

any direct evidence that Defendant caused the Spill; rather, Plaintiff need only produce

circumstantial evidence from which it could be infened that it was more likely that Defendant or

its employee, rather than a customer, caused the spill. Zrrypardi,770   F   .3d at 649-50. As discussed

above, there is adequate circumstantial evidence on this point to create a triable issue of fbct.

Moreover, while Defendant has produced some circumstantial evidence suggesting that the Spill

was not caused by one of its employees, the entire body of circumstantial evidence would allow a

reasonable   jury to reach the opposite conclusion.

        Additionally, there are genuine issues of material fact regarding whether a Target employee

caused the Spill by knocking or dropping an object onto the   floor of the main aisle at2:51:20 p.m.,

as depicted in the Video, and whether a Target employee had actual notice of the Spill.

        In the Video, an object appeared on the floor of the main aisle at 2:51:20 p.m., near the

area where Plaintiff would      fall only three minutes later. The object       appeared on the floor

immediately after an unknown Target employee pushed a shopping cart through the Grocery Aisle

and turned left into the main aisle. Shortly thereafter, another unknown Target employee walked



                                                  11
over to the object, picked   it up, and carried the object away while holding a white substance

resembling paper towel. Over the next minute and thirty seconds, the same unknown Target

employee returned to the area where the object fell six different times. A reasonable jury could

draw several inferences from this series ofevents.

       First, a reasonable jury could find that the Spill occurred when the object appeared on the

ground of the main aisle. As noted above, the record contains evidence that the Spill happened

shortly before Plaintiff fell, e.g. there were no footprints or wheel tracks in the Spill, which is

consistent with the appearance of the object in the main aisle three minutes before Plaintiff fell.

Moreover, the sequence of events depicted in the Video suggests that a Target employee knocked

over or dropped the object while pushing a shopping cart down the Grocery Aisle. Thus,               a


reasonable   jury could conclude that a Target employee caused the Spill by knocking over or

dropping a bottle of liquid near the Grocery aisle.

       Second, a reasonable   jury could find that the unknown Target employee who picked up the

object had actual notice of the Spill but failed to clean the Grocery Aisle. As depicted in the Video,

the unknown Target employee retumed to the area where the object fell multiple times in a short

period of time, consistent with the actions of someone who is cleaning up a spill. The unknown

Target employee also appears to be carrying paper towel, but the Video does not depict the

individual cleaning the area of the Grocery Aisle where Plaintiff fell.

       The Court notes that neither Plaintiff nor Defendant directed the Court's attention to the

appearance of the object on the floor in the main aisle at 2:51,20 p.m., or the subsequent actions

of the unknown Target employee who picked up the object. Rather, the Court noticed these events

during its own review of the Video. It is unclear whether the parties simply did not notice these

events in their own review of the Video, or whether they chose to not address them for other



                                                  12
reasons. Ultimately, however, the parties' silence on this point is of no consequence, as the Court

must consider the record in the light most favorable to Plaintiff on summary judgment, which

includes the Video in its entirety. See Payne, 337    F   .3d at 770. Moreover, while Rule 56 provides

that the Court "need only consider...cited materials" on a motion for summary judgement, it also

provides that the Court "may consider other materials in the record." Fed. R. Civ. P. 56(cX3)

(emphasis added). In other words, the Court is not obligated to close its eyes to evidence in the

record simply because the parties failed to specifically address the evidence.

       For the reasons stated above, there are multiple genuine issues of material fact regarding

whether a Target employee caused the Spill and had actual notice of the Spill. Accordingly,

Defendant's motion is denied to the extent it seeks summary judgment on these issues. Further,

given the Court's holding here, there is no need to address the issue of constructive notice. See

Lane v. Hardee's Food Sys.. Inc., 184 F.3d 105,707 (7th Cir. 1999) ("If the plaintiff is injured by

slipping on a foreign substance placed or left on the premises by the proprietor or its agent, the

defendant business can be liable whether it knows of the dangerous condition or not." (citing Reed

v. Wal-Mart Stores. Inc., 298 Ill. App. 3d 772,716,700 N.E.2d 212,214 (1998)).

D. The "Reshop" Activity Was Not an Open and Obvious Condition

       Next, Defendant argues that it owed no duty to Plaintiff because the "reshop" activity that

was being performed by its employees near the Grocery Aisle at the time of        Plaintifls fall was an

open and obvious condition. For the following reasons, the Court disagrees.

       Illinois has adopted the open and obvious rule       as an exception to the general duty   ofcare

owed by a landowner. Ward v. K Mart Corporation, 136            Ill. 2d 132, 149 (lll.   1990). Under the

open and obvious rule   "[a] possessor of land is not liable to his invitees for physical harm caused

to them by any activity or condition on the land whose danger is known or obvious to them, unless



                                                 l3
the possessor should anticipate the harm despite such knowledge or obviousness." Id. (quoting

Restatement (Second) of Torts, $ 3434). "'Obvious' means that 'both the condition and the risk

are apparent to and would be recognized by a reasonable man, in the position of the visitor,

exercising ordinary perception, intelligence, and judgment."'Bruns v. City of Centralia, 21 N.E.3d

684,690 (Ill.20l4) (quoting Restatement (Second) of Torts $ 343,4. cmt. b at2l9 (1965)). "In

cases   involving obvious and common conditions, such as fire, height, and bodies of water, the law

generally assumes that persons who encounter these conditions will take care to avoid any danger

inherent in such condition." Bucheleres v. Chicaeo Park Dist., 171          Ill. 2d 435,   448 (1996). 'oThe

open and obvious nature of the condition itself gives caution and therefore the risk of harm is

considered slight; people are expected to appreciate and avoid obvious risks." Id.

          "The existence of an open and obvious danger is not an automatic or per se bar to the

finding of a legal duty on the part of a defendant." Bruns, 21 N.E.3d at 690 (citing Jackson v. TLC

Associates" Inc., 185   Ill. 2d 418,425 (Ill.    1998). Rather, the open and obvious rule affects the first

two factors of the duty analysis: foreseeability of harm and likelihood of injury. Id. "Where the

condition is open and obvious, the foreseeability of harm and the likelihood of injury will be slight,

thus weighing against the imposition of a duty." Id. (citing Bucheleres,        l7l Ill. 2d at 456-57).
         In support of its argument that the o'reshop" activity was an open and obvious condition,

Defendant cites to the Court's decision in Ochoa v. Menard. Inc., No. l6-CV-6922,2017 WL

486167 4   (N.D. Ill. Oct.   27 ,   2017). In Ochoa, the plaintiff was shopping in a Menards store when

he encountered an aisle that was effectively blocked off by two shopping carts filled with

merchandise. In the same aisle, an employee was restocking large pieces of particle board from a

flatbed cart. Id. at * l. Despite the aisle being blocked by the shopping carts, the plaintiff slid past

the shopping carts and proceeded into the aisle, where he slipped on a plastic corner protector that



                                                       14
had fallen off the particle boards that the employee was restocking. Id. at *3. On summary

judgment the Court held that employee's restocking activity was an open and obvious condition.

The Court explained that "[t]he reasonable person, when confronted with such a scenario,

understands that there are certain inherent risks when entering this type of work in progress-

including that there could be stray objects, such as the corner protectors, littering the floor-as this

is a common sight during restocking activity at retail stores. Further, this inherent risk is especially

evident when the aisle is blocked off by numerous obstacles related to the stocking activity,

signaling to the reasonable person that he should avoid the area." Id. at *4.

        Here, the facts of this case are immediately distinguishable from Ochoa. In this case,

Defendant's employees were performing ooreshop" in the general area of the Grocery Aisle where

Plaintiff fell, rather than in the aisle itself. Further, Defendant's employees were not restocking

large items, like the particle board in Ochoa, so that a reasonable person should have appreciated

the inherent risk associated with entering such a work in progress. Moreover, unlike in Ochoa, the

two shopping carts blocking the Grocery Aisle had no obvious connection to the employee's
ooreshop"
            activity, and Plaintiff did not slide in between the two shopping carts blocking the

Grocery Aisle. Instead, an unknown Target employee moved one of the shopping carts out of the

Grocery Aisle, allowing Plaintiff to proceed. Thus, this case is readily distinguishable from Ochoa.

         Finally, there are no other facts in the record indicating that Defendant's duty should be

abrogated by the open and obvious rule. Although the yellow-green color of the Spill made it

visible against the white tiles on the floor of the Grocery Aisle, the Spill was not so clearly visible

that a reasonable person in Plaintiff s position, exercising ordinary perception, intelligence, and

judgment, should have noticed the Spill and avoided the area. Moreover, Plaintiff s view of the




                                                   l5
floor was obstructed by a shopping cart immediately before her fall, which further decreased the

visibility of the Spill.

        Accordingly, Defendant's motion is denied to the extent it argues that the ooreshop" activity

or the Spill was open and obvious.

                                       III.   CONCLUSION

        For the reasons stated above, there are genuine issues of material fact regarding whether

Defendant caused the Spill and had actual notice of the Spill. Additionally, the record does not

support that Plaintiffs injury was caused by an open an obvious condition. Accordingly,

Defendant's motion for summary judgment is denied.

        IT IS SO ORDERED.




                                               CHARLES RONALD NO
                                               United States District Court
DATE: May 21,2019




                                                 t6
